DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020053906 filed on 03/25/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 06/08/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Response to Arguments
Applicant's arguments filed on 10/22/2021 have been fully considered
With regards to remarks about “Objection to the Specification”, the arguments are persuasive. Amended specification has resolved the issue .Thus the objection has been withdrawn.
With regards to remarks about “Claim Objection”, the arguments are persuasive. Amended claims have resolved the issue .Thus the objection has been withdrawn.
With regards to remarks about “Claim Rejection 103”, the arguments are not persuasive. This argument is currently moot as examiner has used a new prior art to reject the claims. Please check 103 rejection section for detail.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1-the claim limitation does not use “means for” language to invoke 35 U.S.C. § 112(f). The functional language “receive” subsequently modifies the non-structural term “an input section”. The non-structural claim term “an input section” is not subsequently modified by any structural language limitations. Therefore, despite not using “means for” language, the limitation is considered to have invoked 35 U.S.C. § 112(f) and should be treated accordingly.
35 U.S.C. § 112(f) has been invoked for following terms for similar reason.
“The output section” and “computing section”.
35 U.S.C. § 112(f) has been invoked for claims 3-10 for similar reason.
Corresponding structures are disclosed in the instant Specification at least by following way:
Input section –page 2, 8, and 23.
Output section –page 3, 9, and 24.
Computing section – page 3, 9, and 24.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 3-10 are directed to an abstract idea. The claims does /do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is threefold. First determine that the claim belong to a valid statutory class (i.e., process, machine, manufacture, or composition of matter. Second identify that an “abstract idea” is claimed. Third determine whether the claims contain something significantly more that the abstract idea.
Claims 1 and 3-10 all pertain to statutory classes. (Step 1).
Claims 1 and 3-10 pertain to mathematical relationship and /or mere mental activity, e.g. abstract ideas. In this case mathematical relationships as evidenced in the specification involve analyzing any received vibration signal with a specified procedure to evaluate peak and rotational speed. The result of the step 2A prong 1 analysis is that the claim(s) are directed to an abstract idea of analyzing vibration signal to extract the peak and corresponding speed value .To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to abstract idea is bolded.
Claim 1: A rotating machinery diagnosis and monitoring device, comprising: 
an input section that receives vibration values and rotation speeds as operation data of a rotating machine; 
a computing section that performs computations using the operation data received; and
 a calculator that includes an output section, 
wherein the computing section is configured to identify peak values of the vibration values and evaluate each of magnitude of the peak values of the vibration values and the rotation speeds at the peak values of the vibration values, and
 wherein the output section is configured to display externally a result of evaluations performed by the computing section, and wherein the computing section is configured to evaluate the rotation speeds at the peak values of the vibration values based on an index with respect to a critical speed.
Claim 1 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Although the claim recites a “computer section and a calculator and a display “to process the vibration signal and present its result but it is not integrated into any additional element.As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
As recited in MPEP section 2106.05(g), displaying analysis/results (i.e. providing an output) is considered extra solution activity and is not considered significantly more than the abstract idea.
To clarify the identified abstract idea in claim 9, the pertinent portion pertaining to abstract idea is bolded.
Claim 10: A rotating machinery diagnosis and monitoring method using vibration values and rotation speeds which are operation data of a rotating machine, comprising the steps of:
 identifying peak values of the vibration values; and 
evaluating each of magnitude of the peak values of the vibration values and the rotation speeds at the peak values of the vibration values, 
wherein evaluating the rotation speeds at the peak values of the vibration values is based on an index with respect to a critical speed.
Claim 9 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 10 has no additional elements other than extra solution activity of identify and evaluating the speeds. 
The creation of a graph or graphs in claims 3, 4, 8, and 9 should not be considered sufficient to integrate the claims into a particular practical application. Generally speaking, creating an ordinary kind of graph falls in the category of “insignificant extra-solution activity”, outputting the results of the abstract idea (see MPEP 2106.05(g)). 
The recitation of the vibration meters in claim 8 being “to detect vibrations of bearing units on a drive-side and a driven-side” is not sufficiently detailed for it to integrate the claim into a particular practical application. This doesn’t really seem to provide a particular machine performing any action in the claim, or produce a real-world transformation. It sounds more like a description of what vibration data is collected, than a description of particular sensors placed in particular places on a particular machine. This is pretty far from reciting measuring oven temperatures and using them to improve a rubber-curing process, which was the case in Diamond v. Diehr.  
Thus claims 3-9 only recite further details of the abstract idea and do not provide anything more or additional element for the abstract idea. These dependent claims only recites analysis of vibration data based on graphs and identifying different peak values. This is nothing but extra solution activity .Thus  the dependent claims 3-9 fail to provide something significantly more than the abstract idea itself and as such are non-statutory under 35 USC 101.
The remaining question is whether any of the independent claims provide any additional element for the abstract idea under step 2B which can be significantly more.

Claim 1: a computing section that performs computations using the operation data received; and
 a calculator that includes an output section, 
wherein the output section is configured to display externally a result of evaluations performed by the computing section, and wherein the computing section is configured to evaluate the rotation speeds at the peak values of the vibration values based on an index with respect to a critical speed.
Usage of computer section and any calculator to evaluate and determine speed value using collected vibration data and displaying that is very generic and common process. Any generic computer with monitor can perform this process. This does not even represent any specific way of improvement of any generic process.
Thus this is rejected based on 35 U.S.C 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 4437163) (hereinafter Kurihara).
Regarding claim 1 Kurihara teaches 
a rotating machinery diagnosis and monitoring device (FIG. 2 is a block diagram of a shaft vibration monitoring system), comprising:
an input section that receives vibration values and rotation speeds as operation data of a rotating machine; a computing section that performs computations using the operation data received; and a calculator that includes an output section (Column 4 lines 23-40 – “Referring to FIG. 2, the detected shaft vibration signal 101 is applied through the amplifier 13 (i.e. input section ) to a detector circuit 20 which provides an output signal (a DC component signal) indicative of the average value of the amplitude A of the input signal 101. The detector output signal indicative of the vibration amplitude A is applied to a monitoring circuit 24 and to a differentiating circuit 22 (i.e. computing section) which provides an output signal indicative of the rate of change A of the vibration amplitude. The pulse signal 105 or 106 indicative of the rotation speed N of the rotary machine is also applied from the pulse generator to the monitoring circuit 24.” Monitor 24 is shown in Fig. 2 as outputting alarm data.),
wherein the computing section is configured to identify peak values of the vibration values and evaluate each of magnitude of the peak values of the vibration values and the rotation speeds at the peak values of the vibration values (Column 4 lines 41-45 – “A method as illustrated in FIG. 3A has been proposed so as to diagnose unusual vibration of the rotor shaft 11 of the rotary machine on the basis of the relation between the vibration amplitude A (i.e. peak value) and the rotation speed N of the rotary machine.”), and
wherein the computing section is configured to evaluate the rotation speeds at the peak values of the vibration values based on an index with respect to a critical speed (See the thresholds used in evaluating the “safety,” “alarm,” and “trip” scores shown in Fig. 3 and described at Column 3 line 41 to Column 4 line 9. The plurality of ranges used here is indication of critical speed).
Kurihara fails to explicitly disclose that the output section is configured to display externally a result of evaluations performed by the computing section because Kurihara fails to explicitly disclose that the analysis shown in Fig. 3 is displayed along with the values being evaluated. 
However, it would have been obvious to use a general-purpose computer and a computer display screen to display the analysis shown in Fig. 3 as the analysis is occurring so that a person monitoring the turbine would be apprised as to state of the turbine during its operation (i.e., is the turbine operating with a “safety,” “alarm,” and “trip” score and why).Therefore this technique of displaying the results will facilitate the warning process in case of any malfunction and operation disruption.

Regarding claim 3 Kurihara teaches the limitations of claim 1.
Kurihara further teaches 
wherein the computing section is configured to create a two-dimensional graph in which points are plotted in a coordinate system with coordinate axes indicating the vibration values and the rotation speeds  (Fig 3A and 3B, Column 4, line 41-55), 
the points being defined by the peak values and the rotation speeds corresponding to the peak values (Fig 3A and 3B represents different points for peak value), and 
Kurihara fails to explicitly disclose that the output section is configured to display externally a result of evaluations performed by the computing section because Kurihara fails to explicitly disclose that the analysis shown in Fig. 3 is displayed along with the values being evaluated. 
However, it would have been obvious to use a general-purpose computer and a computer display screen to display the analysis shown in Fig. 3 as the analysis is occurring so that a person monitoring the turbine would be apprised as to state of the turbine during its operation (i.e., is the turbine operating with a “safety,” “alarm,” and “trip” score and why).Therefore this technique of displaying the results will facilitate the warning process in case of any malfunction and operation disruption.

Regarding claim 4 Kurihara teaches the limitations of claim 3.
Kurihara further teaches 
wherein the two-dimensional graph is divided into multiple areas ( Fig 3A , divided in 3 regions as mentioned in Column 4, line 41-45- alarm ,tip and safety), 
wherein the multiple areas are divided at least into a first area in proximity to a critical speed region of the rotating machine and a second area that exists in a position away from the first area, and wherein a degree of abnormality is evaluated to be higher when the points defined by the peak values and the rotation speeds corresponding to the peak values are plotted in the second area than when the points defined by the peak values and the rotation speeds corresponding to the peak values are plotted in the first area ( Fig 3 A, Column 4, line 41-65. It represents three areas marked as alarm area (first area), trip area (second area)).  
Regarding claim 5 Kurihara teaches the limitations of claim 4.
Kurihara further teaches 
wherein the computing section gives scores to the peak values of the vibration values plotted in the areas for each of the peak values (Fig 3A, Column 4, line 41-45) 
 
wherein the computing section gives higher scores to the peak values of the vibration values plotted in the second area than the scores to the peak values of the vibration values plotted in the first area (Column 4, line 57-65, “ Besides the above method of monitoring the shaft vibration by dividing the rotation speed range into a plurality of ranges (i.e. scores) as shown in FIG. 3A, there is another method in which the shaft vibration is monitored on the basis of continuous functions f1(N) and f2(N) of the rotation speed N of the rotary machine. In FIG. 3B, the relation f1 (N) <A<f2 (N) holds in an alarm region, the relation f2 (N) <A holds in a trip region,”)
 wherein the computing section diagnoses a level of abnormality based on the scores given to the peak values, and wherein the output section is configured to display externally the level of the abnormality diagnosed by the computing section (Based on 3A and 3B the abnormality level is based on the score of alarm, trip or safety which is deducted based on vibration and speed value).  

Regarding claim 9 Kurihara teaches the limitations of claim 5.
Kurihara further teaches 
wherein the areas are set in the two-dimensional plane defined by the vibration values and the rotation speeds in a way that, a first upper limit and a first lower limit of a rotation speed are set with a boundary between the first area and another area, a second upper limit and a second lower limit of the rotation speed are set in rotation speed positions located farther away from the first area than the first upper limit and the first lower limit of the rotation speed, a first upper limit and a first lower limit of a vibration value are set to define a most normal area as a vibration value in a critical speed, and a second upper limit and a second lower limit of the vibration value are set in vibration value positions located farther than the first upper limit and the first lower limit of the vibration value (Fig 3A presents the upper limit and lower limits by N1 ,N2 and N3. For details please check Column 4, line 40-65).  

Regarding claim 10 Kurihara teaches 
A rotating machinery diagnosis and monitoring method using vibration values (FIG. 2 is a block diagram of a shaft vibration monitoring system])comprising the steps of:
 identifying peak values of the vibration values; and evaluating each of magnitude of the peak values of the vibration values and the rotation speeds at the peak values of the vibration values (Column 4 lines 41-45 – “A method as illustrated in FIG. 3A has been proposed so as to diagnose unusual vibration of the rotor shaft 11 of the rotary machine on the basis of the relation between the vibration amplitude A and the rotation speed N of the rotary machine.”),. 
 wherein evaluating the rotation speeds at the peak values of the vibration values is based on an index with respect to a critical speed (See the thresholds used in evaluating the “safety,” “alarm,” and “trip” scores shown in Fig. 3 and described at Column 3 line 41 to Column 4 line 9.).
Examiner’s Note
Claims 6-8 are currently rejected under 35 USC 101 but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Regarding claim 6 the closest prior art of record Kurihara teaches limitations of claim 4.
Kurihara further teaches 
wherein the two-dimensional graph is one of a plurality of two-dimensional graph that are created for each of vibration values detected by the vibration meters, wherein the output section displays externally the two- dimensional plane in which the scores in each of the areas of the two-dimensional graphs (Fig 3A-3B, Column 4)
However the prior art alone or in combination fails to anticipate or render obvious the rotating machinery diagnosis and monitoring device according to claim 4, wherein the rotating machine includes a plurality of vibration meters, wherein the two-dimensional graph is one of a plurality of two-dimensional graph that are created for each of vibration values detected by the vibration meters, wherein the output section displays externally the two- dimensional plane in which the scores in each of the areas of the two-dimensional graphs determined for each of the vibration meters are added up together in combination with the rest of the claim limitations as claimed and defined by applicant (Non-teaching part in bold).
Regarding claim 7 the closest prior art of record Kurihara teaches limitations of claim 4.
Kurihara further teaches 
wherein the two-dimensional plane is one of a plurality of two-dimensional planes that are created for each of critical speed regions of the rotation speeds (Fig 3A and 3B), 
However the prior art alone or in combination fails to anticipate or render obvious the rotating machinery diagnosis and monitoring device according to claim 4, wherein the output section displays externally one two- dimensional plane in which the scores are added up together in each of the areas in the two-dimensional planes in combination with the rest of the claim limitations as claimed and defined by applicant (Non-teaching part in bold).
Regarding claim 8 the closest prior art of record Kurihara teaches limitations of claim 4.
Kurihara further teaches 
creates a two-dimensional graph for vibration of each difference between vibrations from the vibration meters, and wherein the output section displays externally the two- dimensional graph created by the computing section (Fig 3A and 3B).  
However the prior art alone or in combination fails to anticipate or render obvious the rotating machinery diagnosis and monitoring device according to claim 4, wherein the rotating machine includes a plurality of vibration meters to detect vibrations of bearing units on a drive-side and a driven-side, and wherein the computing section creates a two-dimensional graph for vibration from each of the vibration meters, and creates a two-dimensional plane for vibration of each difference between vibrations from the vibration meters, and wherein the output section displays externally the two- dimensional planes created by the computing section.  in combination with the rest of the claim limitations as claimed and defined by applicant (Non-teaching part in bold).
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Sako et al. (US 20130006551 A1) - This art teaches quantifying plurality of peak information at rotational frequency to measure abnormality.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA SULTANA
Examiner
Art Unit 2862



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865